                   Case 20-10953-LSS           Doc 110        Filed 07/13/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


                                        JOINT STATUS REPORT

             In accordance with paragraph 3 of the Order Pursuant to 11 U.S.C. § 305(a)(1)

Suspending All Proceedings in the Chapter 11 Case [D.I. 104], the Debtor and Noteholders file

this joint status report:

             1.     On July 9, 2020, the District Court, Clark County, Nevada (the “Nevada Court”),

heard oral argument on the Debtor’s Superseding Motion to Vacate, Alter, or Amend Order

Granting Motion for Appointment of Receiver and Request for Evidentiary Hearing.

             2.     The Nevada Court has taken the matter under advisement.

    Dated: July 13, 2020                                   Dated: July 13, 2020


    FOX ROTHSCHILD LLP                                     BLANK ROME LLP

    /s/ Thomas M. Horan                                    /s/ Stanley B. Tarr
    Thomas M. Horan (DE Bar No. 4641)                      Victoria A. Guilfoyle (No. 5183)
    Daniel B. Thompson (DE Bar No. 6588)                   Stanley B. Tarr (No. 5535)
    919 N. Market St., Suite 300                           1201 N. Market Street, Suite 800
    Wilmington, DE 19899-2323                              Wilmington, Delaware 19801
    Telephone: (302) 654-7444                              Telephone: (302) 425-6400
    E-mail: thoran@foxrothschild.com                       Facsimile: (302) 425-6464
    E-mail: danielthompson@foxrothschild.com               Email: guilfoyle@blankrome.com
                                                                   tarr@blankrome.com

                                                           and


1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.


112210114
            Case 20-10953-LSS       Doc 110       Filed 07/13/20     Page 2 of 2




Michael A. Sweet (admitted pro hac vice)         Kenneth J. Ottaviano (pro hac vice)
325 California St., Suite 2200                   William J. Dorsey (pro hac vice)
San Francisco, CA 94104-2670                     Paige B. Tinkham (pro hac vice)
Telephone: (415) 364-5560                        444 West Lake Street, Suite 1650
E-mail: msweet@foxrothschild.com                 Tel: (312) 776-2600
                                                 Fax: (312) 776-2601
Gordon E. Gouveia (admitted pro hac vice)        Email: kottaviano@blankrome.com
321 N. Clark St., Suite 1600                            wdorsey@blankrome.com
Chicago, IL 60654                                       ptinkham@blankrome.com
Telephone: (312) 980-3816
E-mail: ggouveia@foxrothschild.com               Attorneys for the Noteholders

Proposed Counsel to the Debtor and Debtor-
in-Possession




                                             2
